 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeronimo ServiceCo.andNewMexico District Coun-cil of Carpenters,AFL-CIO,affiliated with UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO. Case 28-CA-2149June 23, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 29, 1971, Trial Examiner Allen Sin-sheimer, Jr., issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.'Thereafter, Respondent filed exceptions to certain por-tions of the Trial Examiner's Decision, and a brief insupport of exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. ' The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that Respondent,Geronimo Service Co., Albuquerque, New Mexico, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.'Respondent's request for oral arguments hereby denied as the brief andthe entire record adequately present the issues and positions of the parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: This proceedingwas heard at Albuquerque, New Mexico, Thursday, Decem-ber 17, 1970, and the hearing closed on January 14, 1971,upon receipt of certain stipulations and documents. The com-plaint issued on October 13, 1970' alleges a violation of Sec-tion 8(a)(5) of the Act by refusing to bargain with the Union'The original charge was filed on July 31, 1970, and a first amendedcharge on September 30, 1970.at all times since July 1, 1970. The issues will be more fullyset forth hereafter. Upon the entire record including observa-tion of the witnesses and after due consideration of the briefsfiled by the General Counsel and the Respondent, I make thefollowing:'ITHE BUSINESS OF THE RESPONDENTGeronimo Service Co., herein called Respondent, is a cor-poration organized under the laws of the State of Californiawith its principal office at Oxnard, California, and has beencontinuously engaged at that location and other locations invarious States of the United States, including New Mexico,Arizona, and California, in the business of providing andperforming services, under contract, including the servicesinvolved herein at Holloman Air Force Base in the State ofNew Mexico.During the past 12 months, Respondent, in the course andconduct of its business operations, furnished services valuedin excess of $1,000,000, of which services valued in excess of$1,000,000 had a substantial impact on the national defense.I find that the Respondent is engaged in commerce and thatits operations affect commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDNew Mexico District Council of Carpenters, AFL-CIO,affiliated with United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, herein called the Union, is a labor orga-nization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issue in essence herein is whether or not GeronimoService Co. is a "successor" within the meaning of the deci-sions of the Board and the courts under the Act, and therebyobligated to bargain with the Union which had been certifiedas the collective-bargaining representative in a unit of em-ployees of United Service Corporation.B.The FactsCertain functions necessary to the operation of the UnitedStatesAir Force facilities at Holloman Air Force Base,Alamogordo, New Mexico, are performed by civilian con-tractors who bid the jobs which are awarded for fiscal yearperiods of the Government. The awarded contracts coverseparate functions to be performed by the contractors,namely: housing maintenance and painting, refuse collection,custodial work, etc. United Service Corporation received andperformed two contracts for the Air Force at Holloman forthe period of July 1, 1969, through June 30, 1970. These werethe refuse collection contract and the housing maintenanceand painting contract. United Service Corporation submittedbids for both these contracts for the yearly period beginningJuly 1, 1970. It was awarded the contract for refuse collec-tion, but did not obtain the housing maintenance and paintingcontractwhich was awarded to Geronimo Service Co.Geronimo did not bid on the refuse collection contract.Geronimo also received the contract for custodial work forthe year beginning July 1, 1970, which is not directly hereinvolved. It had as early as 1961 and as late as 1965 per-2In fn 1 of his brief the General Counsel filed a motion to correct therecord in certain respects. No opposition thereto has been filed by theRespondent. I have examined the record with respect to the correctionsrequested and conclude that they are proper. The aforesaid motion is herebygranted and the transcript of the proceedings is corrected accordingly,191 NLRB No. 88 GERONIMO SERVICE CO.formed housing maintenance and painting work at Hollo-man.During the1969-70 period of United's service contractinvolving housing maintenance and painting and refuse col-lection work,the National Labor Relations Board conductedan election on a petitionfiled by the Unioncovering thefollowing unit:"All employees of the employer at HollomanAir ForceBase,New Mexico,excluding professional em-ployees, guards and supervisors as defined inthe Act."OnMarch 20, 1970,in Case 28-RM-237, a certification of repre-sentative was issuedwhichcertified that the Union was theexclusive bargaining representative in the aforesaidunit. Thetally ofballots in the election,issued March 12, reflects thatthe election was conducted pursuant to a consent electionagreement and that25 voteswere castfor theUnion, 19 votescast againstit and that therewere 4 challengedballots whichwere not determinative.The tally of ballots and the "Excel-sior"list which was received in evidence and will be discussedmore fullyhereafterindicates the approximate number ofeligible voters as 54.Based on a stipulation as to the "Excel-sior" list at the hearing, it appears,and I find, that of the 54eligible names on the list,44 were housing maintenance andpainting employees and 10 were engaged in refuse collection.'Following the certificationthe Unionand United ServiceCorporationcommenced negotiationsfor thepurpose of ar-riving at a collective-bargaining agreement.The GeneralCounselin his brief asserts that "some proposals and counterproposals were exchangedbut beforea conclusive agreementcould be reached and signedUnitedService found it had beenunsuccessful in obtaining the housing maintenance and paint-ing contractfor 1970-71." Headds thattherewas testimony,some confused, as towhether andwhen any agreement wasconcluded covering housing maintenance and painting em-ployees andasserts:It is the General Counsel's position that Respondent isobliged to recognize and bargain with the Union as therepresentativeof itshousing maintenance and paintingemployees.There isno contention that Respondent isobligatedto any collectivebargaining agreement thatUnited Servicewas negotiating withthe Union. Whetherthere wassuchan agreementis thereforeacademic.I agree with the General Counsel that his case cannot bepredicatedon any contractbetweenUnitedService and theUnion. First any proposedagreement between the Union andUnited was not to havebeen effective untilJuly l 1970. Asof that time there couldnot havebeen a contract coveringhousingmaintenance and painting employees betweenUnited and the UnionbecauseUnited had lost its bid earlyin June forsuch work for theyear commencingJuly 1, 1970.In addition it is clear and Ifind that therewas at no timematerial herein any executedcontractbetweenthe Union andUnited Servicecovering the housing maintenance and paint-ing employees.It appearsthat the Union and United haddiscussed thematter of a contract concerning all employees in the certifiedunit.The Union prepared a draft contractand sent it toUnited. United drafteda counterproposaldated May 4, 1970,whichits president, Berry, signed and sentto the Union.'These figures vary somewhat from those stated by counsel at the hear-ing as to the number of employees engaged in the respective categoriesHowever, I consider that the"Excelsior"list ismore accurate than theapproximate figures stated by counsel on the record.Iam accordinglyfinding that the number of persons employed in the respective work catego-ries at the time of the"Excelsior"listwere as set forth thereon and stipu-lated thereto,namely 10 refuse employees and 44 housing maintenance andpainting employees I also find and conclude(based on testimony of verylittle change)that this figure remained nearly the same until sometime inJune 1970.451Union Representative James testified that sometime aboutMay 15,he had signed this counterproposal although he didnot accept its terms and so indicated in a letter thereafter(which is dated May 18). James testified that the membersapproved his signing the counterproposal"by concensus" butdid not detailor clearlyindicate how the "concensus" wasmanifested.I find his testimony vague and indecisive as toboththe claimed approval of his signing and the actual timeof the signingthereof.In addition,Union RepresentativeRodriquez,who was also involved in this matter with James,said hedidn't know as of about June 2 whether any contracthad been executed by James, asserting that he was in and outof thematter and James was handling this portion.However,Rodriquez also testified that on about June 2 he discussedwith United's president,Berry,changes in the proposed con-tract.James admitted he did not inform United PresidentBerry that he had signed the counterproposal and Berry tes-tified he was never sent a signedcopy but did receive the letterof May 18.On May18, James wrote a letter to Berry in which heclearlyrejected the counterproposal and listed items thatmust be included in a contract.'The letter of May18 not onlyevidentially indicates therewas no executionpreviouslythereto, but as a matter of law constitutes a counteroffer tothe counterproposalof May 4. Legallythis would be a rejec-tion thereof.The recordis clearthatno acceptance of theletter of May 18 was effectedby Berry.I therefore concludethatthere was no executed contract at any time covering thehousing maintenance and painting employeesof United. Forboth thisreason andthe fact thatany claimed agreementwould not have been effective until July 1, I agreewith theGeneral Counsel's position and findthat therewas no con-tract herein involvedfor whicha predicate for the complaintcould bebased.'This leadsto the questionof whetheror not Geronimo wasin fact a "successor" to theUnited Service Corporation. Bothof these companies are engaged in service operations in vari-ous locationsthroughout the UnitedStates and have been forsome years.United haseight or nine service contracts atlocations in Virginia,Florida,Mississippi,Utah, and NewMexico. Geronimo has eight or nine other service contractscovering employees in New Mexico,Arizona, and California,and pursuant to these employs in all at these locations about250 employees ranging from the smallest number of 6 to thelargestabout 120.There isno questionthat Unitedand Geronimo are sepa-rate legal entitiesand there isno relationship direct or in-direct,between the companies. It appears that they are com-petitors.WhenGeronimo received the contractcovering the hous-ing maintenance and paintingwork, it took overthe samefacilitiesthat UnitedService had used consisting of an 'ad-ministrative office building anda yard-which were used forgaragingof vehiclesand warehousing of equipmentand parts.It had the same area as was usedby UnitedService and usedthe same telephone number.The number of housing unitsIn the letter, James stated"there are several important sections thathave been omitted.... These are most important ... and must be in-cluded " His letter concluded"hoping we will be able to work out a satisfac-tory agreement in the very near future,I remain."IWith respect to the refuse agreement, this was subsequently negotiatedby Berry and' Rodriquez,but evidently was not actually executed untilsometime in July 1970 after the new government contract covering refuseemployees went into effect.This is one more element of proof that in factthere was no executed agreement between United and the Union insofar ashousing maintenance and painting employees were concerned since therefuse employees had been included in the preceding proposals relative toa proposed contract between the parties. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreased from 1250 by about 300. There were also 100 addi-tional trailer unitswith the prior number unspecified.Geronimo purchased from United certain automobile equip-ment,paying $20,000 for the automotive equipment plus$3500 for a Dempster Hoister which later was used else-where. In addition to the equipment purchased by Geronimofrom United it brought in equipment which it owned or hadpurchased from other sources consisting of 12 additionalunits with a dollar value of $50,000. Geronimo was not ableto utilize all the automotive equipment it purchased fromUnited but did use about$12,000 to $13,000 of this in per-formance of its contract.Additionally,Geronimo purchased$5,000 worth of miscellaneous equipment and tools fromUnited Service.This represented about 40 percent of all theequipment used by United to fulfill the housing maintenanceand painting contract.' It also represented about 80 percentof the tools. By stipulation and evidence the record reflectsthat on July 1, 1970,Geronimo received through UnitedService supplies and equipment in the amount of $26,000which consisted of government supplies or materials (origi-nally) issued to United Service Corporation.Although the number of housing units under theGeronimo contract increased by 300 from 1250 and the num-ber of trailers by 100,the job classifications needed and em-ployed to perform the housing maintenance and painting workremained the same.Geronimo hired employees from the local job market andhad its supervisor by word of mouth let it be known amongthe United Service employees that applications would be ac-cepted from them for work under the housing maintenanceand painting contract.There are numerous records set forthwhich deal with the employment by United of employees andby Geronimo of employees.There was no list of United em-ployees submitted for the month of June as such, but throughthe Excelsior list of February and testimony an approxima-tion as to the June complement can be made. The "Excelsior"list as stated contained 54 names of purportedly eligible em-ployees of whom 10 were refuse employees and 44 housingmaintenance and painting employees. A table marked Ap-pendix A is attached hereto which reflects a compilation inlarge part made by the General Counsel(which has beenchecked by the Trial Examiner),together with certain figuresfurnished by the Respondent with respect to July 1 employ-ment. Certain explanations and amplifications are also setforth thereon.Most of these originated with the GeneralCounsel with some additions and changes by the Trial Exam-iner.My examination and check indicate these accuratelyreflect the data as set forth.However,likemost data theserequire further consideration and analysis.With respect tothis compilation and certain contentions made as to employ-ment by the General Counsel and the Respondent,I note thefollowing:The Respondent in referring to its July 1 payroll lists 29employees including one supervisor,Rolls, an employee whenwith United,and 12 others whom Respondent credits asformer United employees. These were former United em-ployees.However,one of them,Miller was not employedduring 1970 but in 1969.The July 1 date, of course,was thefirst day of the new contract.The subsequent dates set forthof July 11 and 24,August 7, and September 4, 1970,appearto be more representative of the employment complement,particularly July 24 and August 7,since by July 25 the recordreflects Geronimo achieved its full complement of employees.6Inote that there appears to have been some requirement that certainequipment be less than 3 years old and therefore some of the equipment thatGeronimo purchased from United may not have been usable under thecontract.The General Counsel has included in his list the same Miller,who was not employed in 1970,and also Dennis Harrell andJose Gonzales, who apparently were not employed at the"Excelsior"date in February 1970 nor thereafter. Theirnames appeared on the "Excelsior"list among the employeesmarked"not employed"which group was crossed offthereon. The General Counsel also includes James Lismanand JerryMoore,whose employment applications toGeronimo indicated that they were employed in 1970, one ofthem from February, 1970, but also were not on the"Excel-sior"list.He also lists Crestino Pantoja whose employmentapplication shows employment from July 1965 to July 1970as employed but who for some reason does not appear on the"Excelsior"list.These at some time all apparently worked forUnited Service.Although the record does not show what the situation infact was,Lisman and Moore could have been replacementsfor Harrell and Gonzales.If so, to count all four would beincluding employees who would not have been employed atthe same time.With respect to Pantoja it is not clear what hisstatus was at the time of the "Excelsior"list and why he wasnot included thereon.The General Counsel contends the factof Pantoja having previously worked for Geronimo as well asUnited is indicative of the employing industry. While it maybe questionable what employment of one individual wouldprove, the fact thatGeronimo had previously had the contractprior to United and then after United,does point to an employ-ingindustry with one corporation succeeding another or atleast competing with one another in that industry.The recordtestimony reflected that the persons whose names are shownon the "Excelsior" list continued in employment until Junewhen somethreeorfourpersons(among housing mainte-nance and painting employees)were laid off by United priorto the end of the period.However,James Chitty, contractmanager for United,testified credibly that this was becauseof the approaching end of the contract.I therefore do notconsider that such reduction in force be of significance inanalyzing the relation between the prior United employeesand those employed by Geronimo.The increased number of employees by Geronimo in Julymay reflect the fact of additional housing units or be attribut-able to its approach to performing the work.This differencedoes not appear to be large. United showed an employmentfrom the Excelsior list in the housing maintenance and paint-ing group of 44 in February(including Rolls).What its pre-cise employment was before the reduction in June is notentirely clear.If Pantoja, Lisman,and Moore are counted, itwould appear to have had about 47 (46 without Rolls) hous-ing maintenance and painting employees before the reduc-tion.'The Geronimo employment figures were July 11, 48;July 24,53; August 7, 46; and September 4, 43. These includeRolls,who as stated was an employee with United but asupervisor for Geronimo.The figures, as set forth by the General Counsel and in-dicated on his summation, include all of the employeesnamed,supra,and Supervisor Rolls with the resultant totalsset forth of 27(former United)of 48(Geronimo)on July 11;28 of 53 on July 24;27 of 46 on August 7; and 25 of 43 onSeptember 4. If Rolls were omitted as foreman,Miller omit-ted as not employed in 1970 and Harrell and Gonzales omit-ted as not employed as of the Excelsior date or thereafter, thenumber of counted employees on July 11, 1970, would be 48less 4 or 44.This would result in a total of 21 (20 withoutRolls) of the 44 United housing maintenance and paintingIf Pantoja were employed as his application indicates throughout Febru-ary, then there would have been 45 housing maintenance and paintingemployees at that time rather than the 44 shown on the"Excelsior" list GERONIMO SERVICE CO.employees on the "Excelsior" list beingamong44 employeesof Geronimo (including Lisman, Moore, and Pantoja) on July11, 1970. If June, before reductions, is examined and Lisman,Moore, and Pantoja included, among the total of Unitedemployees then in housing maintenance and painting workthere appear to be 47 with Rolls (46 without Rolls). Based onsuch June employment, then23 of the 46United employeeswereamong 44 Geronimo employees on July 11 (not countingRolls,Miller,Harrell, and Gonzales).Were Harrell, Gon-zales,and Miller (but not Rolls) to be counted as employeeswithout giving any effect to their sometime United Serviceemployment on July 11, there would have been 47 employees,23 of whom apparently had still been employed by United asof June 1970. However, if these 3 are counted as employees,then the General Counsel obviously would contend that theyshould be counted as former United Service employees, whowould then constitute 26 of 47 employees on July 11. Thesame type of analysis would apply to July 24 or August 7 orSeptember 4.A comparison of the United employeesevidently employedin June(before reductions) who were subsequently employedby Geronimo, excluding Harrell, Gonzales, Miller, and Rolls,shows that of theapparent total of 46(excluding Rolls)United Service housingmaintenance and paintingemployees,23 were on Geronimo's July 11 payroll,25on its July 24payroll, 24 on its August 7 payroll and21on its September1970 payroll. The foregoing establishes, andI find, a majorityof the 46 persons' who were evidently performing housingmaintenanceand painting work in June, were employed byGeronimo at thetimeit reached its full complement of em-ployees on July 24 and also on August 7The record as shownfurther established: Slightly less than half of the total numberof employees hired by Geronimo were on the "Excelsior" list.Nearly half of those employees on the Geronimo payrolls ofJuly 11 and July 24, andover halfon Geronimo's payroll ofAugust 7 (and also September 4 if Rolls is included) wereemployed by United in June. Further as shown, of the totalnumber of Gerommo employeesengaged inhousingmainte-nance and painting on July 11, July 24, August 7, and Sep-tember 4, 1970,a majority of the employees employed byGeronimo had at sometimebeen United Service employees.Hugh Horn, president of Respondent, testified credibly,and I find, that about July 3, 1970, Union RepresentativeJames contacted him and asked Horn to enter into a contract.Horn told James he would have to check and let him know.Subsequently, Horn advised James, "I told him we didn'tbelieve that we were obligated to enter into a contract withhim or with the Union, not with him." I find that by theforegoing Respondent refused to bargain with the Union.Whether or not this was proper will now be considered.C. Findings and Conclusions as to SuccessorshipThe cases vary as to the facts, and various arguments andcontentions may be made with respect thereto and what isnecessary to establish "successorship." However, it appearsthat two criteria are principally looked to for resolution.First, is the nature of the "employing industry " substantiallythe same? Second, what percent of the former employees areemployed by the new employer which is now conducting theoperations and facilities. Together these central factors mayestablish whether or not the "employing industry" is essen-tially the same or sufficiently so to establish "successorship."The question has been described as "whether respondent con-'Forty-seven if Rolls is included in total but if so he should also beincluded in the total of United employees working for Gerommo on thedates set forth.453tinned essentially the same operation with substantially thesame employee unit.... "9 The "employing industry" hereinappears to be sufficiently the same so as to come within thecriteria laid down by thecases.The fact that all of the formerequipment was not used is not determinative. Some of theautomotive equipment was used by Geronimo and some wasnot.Miscellaneous hand tools and supplies of some $5,000(consisting of 40 percent of the miscellaneous equipment andspecifically 80 percent of hand tools) were purchased fromUnited by Geronimo and some $26,000 of supplies andmaterials furnished by the U.S. Government were transferredfrom United to Geronimo. The facilities to be worked on werethe same in character although somewhat enlarged in num-ber.However, the increase was not such as to change thebasic nature of the operations. The same location was uti-lized. The principal difference was the omission of the refuseemployees which amounted to some 10 of 54 employees orabout 18 percent.It isclear that such does not change thebasic employing operation." Even a separation of plants hasbeen held not to have such effect.'As for the former employees involved, the number ofUnited employees employed by Geronimoeither was or ap-proximated a majorityof the United employees who wereemployed in June (prior to the reduction at the end). Theselatter employeesconstituted about halfof all those employedby Geronimo. Further,a majorityof all persons employed byGeronimo at each of the dates set forth (except July 1) wereat some time employed by United. Under these circumstancesthe cases indicate that thisis sufficientto find that Geronimois a successor.SeeMaintenance Inc., supra,footnote 9 (75percent of former employees hired by "successor"). See alsoFirchau Logging Company,126 NLRB 1215, where the pre-cecessor had 43 employees in the bargaining unit. Of 62 in theexpandedunitof the new employer, 20 had been employeesof the predecessor. The ratio of employees of the predecessoremployed by the new employer to total employees of thepredecessor was 20 of 43 or 46+ percent while the ratio ofpredecessor employees to total employees of the new em-ployer was 20 of 63 or 31 + percent."In theinstant case sincethe employing industry is essen-tially thesame and sinceevidently a majority of those em-ployeesworking for United in June were employed byGeronimo, these constituted approximately half of Geroni-mo's employment complement, and since a majority ofGeronimo's employeeswere at sometime employed byUnited, I find and conclude that Geronimo Service Companyis a "successor" to United Service Company.Maintenance Inc.,148 NLRB 1299, 1301 discussedpost.10SeeMaintenance Incorporated, supra,fn. 9, wherein MaintenanceIncorporated was successful bidder for custodial janitorial services but notfor the garbage collection contract held by its predecessor This affectedabout 40 persons in a unit of more than 360 or 11 + percent There theremaining employment amounted to 88+ percent, here to 82+ percent ofthe predecessor.SeeQuaker Tool & Die Inc,162 NLRB 1307Cf.Thomas Cadillac,170 NLRB No. 92, where after the predecessorsplit its operations only one of four employees of one new employer hadworked for the predecessor and less than one of three employees of thesecond new employer had worked for the predecessor. Cf. alsoTallaksonFord, Inc.,171 NLRB No. 67, where the Board said, "Only a minority ofHoward's employees in the appropriate unit continued in the employ ofRespondent... " The Board added, "And since. . a majority of its em-ployees in the unit involved hadneverworked for Howard, Respondent isnot a successor as to that unit ... " (Emphasis supplied.) Cf. alsoPlant &Field Service Corporation,184 NLRB 100 (one employee to each seven oreight new employees) And Cf.Stepps Friendly Ford,338 F.2d 833 whereinonly 3 of 12 employees in the predecessor unit were hired which resultedin three of eight in the new employer's unit having been employees of thepredecessor. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDI also find that "all housing maintenance and paintingemployees of Geronimo Service Company engaged in theperformance of its contracts at Holloman Air Force Base,excluding executives, guards, professional employees andsupervisors as definediin the Act constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act."The Union was certified on March 20, 1970, as exclusivebargaining representative of the employees of United Servicein, the unit set forth,'supra.Since the employing., industryherein has remained essentially the same and I have foundGeronimo Service Co. to be a successor-employer, the obliga-tion to bargain with the Union devolved upon it. The effec-tiveness of a certification is not destroyed by the mere changeof employers, but continues where a successorship is properlyfound." I accordingly find that since, absent unusual circum-stances, a certification is conclusive as to majority status fora period of 1 year14 that the Union was the exclusive bargain-ing representative of Respondent's employees in the aforesaidappropriate unit within the meaning of Section 9(a) of theAct. I also find that Geronimo Service Co. has failed andrefused to bargain with the Union as the exclusive collective-bargaining representative of its employees in said unit,supra.Accordingly, I further find that by refusing to recognizeand bargain with the Union as the exclusive representative ofits employees in said unit, as found above, the Respondenthas violated Section 8(a)(1) and (5) of the Act.IV. THE REMEDYAs found above, the certification of March 20, 1970, issuedwith respect to United Service Corporation in legal effectappliesto Geronimo Service Co. except as to the refuse em-ployees. Also, as set forth, the Union requested recognitionon July 3, 1970, and Respondent refused to recognize orbargain with it.Having found that Respondenthas engagedin unfair laborpractices within themeaningof Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered toceaseand desisttherefrom and, upon request,bargaincollectively with theUnion as the exclusive representative of all the employees inthe appropriate unit and if an understanding is reached em-body such understandingin a signedagreement.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargainingagent for the period provided by law the initial period ofcertification shall be construedas beginningon the date Re-spondent commences to bargain in good faith with the Unionas the recognizedbargaining agentin the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Co. d/b/a Lamar Hotel,140 NLRB 226, 229 enfd. 338F.2d 600 (C.A. 5) cert. denied 379 U.S. 817;Burnett Con-struction Company,149 NLRB 1419 enfd. 350 F.2d 57 (C.A.10).V THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations in sectionI,above, have a close, intimate and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing thefree flow of commerce.SeeN.L.R.B. v. Armato,199 F.2d 800(C.A 7)." A certification also creates a continuing presumption of majonty statusthereafter.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning ofSection 2(2) of the Act, andis engagedin commerce withinthe meaningof Section 2(6) and (7) of the Act..2. The Union is a labororganizationwithin themeaningof Section 2(5) of the Act.3.All housingmaintenanceand painting employees of theRespondentengaged.in the performance of its contracts atHolloman Air Force' Base, excluding_ executives, guards,professional employees and: supervisors as defined in the Act,constitute a-unit appropriate for the purposes of',collectivebargaiiiing,'within'themeaning of Section 9(b) of`the Act.4. The Union was, owJuly 1, 1970, and at all times there-after, has been thb exclusivecolieeti've-bargaining^representa-tive of Respondent's employees in,the appropriate unit withinthe meaning of Section^9(d) of the Act'5.By refusing on and:after July' 3, 1970;: to meet with theabove-named labor organization ,and to'.bargairr with, ittforpurposes of collective bargaining, Respondent has engaged inand is engagingin unfair labor. practices,within.the meaningof Section 8(a)(5) and (1) of the-Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section-2(6) and (7) of theAct.Upon the foregoingfindingsof fact, conclusions of law, andthe entire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:"ORDERRespondent, Geronimo Service Co. its officers,agents,successors and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively with New Mexico Dis-trict Council of Carpenters, AFL-CIO, affiliated with UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIOas theexclusivecollective-bargaining representative of theemployees in the following appropriate bargaining unit:All housingmaintenanceand painting employees of theRespondentengaged inthe performance of its contractsatHolloman Air ForceBase,excluding executives,guards,professional employees and supervisors asdefined in the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon requestbargaincollectivelywith New MexicoDistrict Council of Carpenters, AFL-CIO, affiliated withUnited Brotherhood of Carpenters & Joiners of America,AFL-CIO as the exclusive representative of the employees inthe appropriate unit with, respect to rates of pay, wages, hoursof work and other terms and conditions of employment. Re-spondent shall also embodyin a signed agreementany under-standing reached.(b)Post at its premisesatHollomanAir Force Base,Alamogordo, New Mexico, copies of the notice attachedheretomarked "Appendix B."16 Copies of the notice, onforms provided by the Regional Director for Region 28, after" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections thereto shallbe deemed waived for all purposes.16In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." GERONIMO SERVICE CO.455being duly signed by an authorized representative of the Re-notices to employees are customarily posted. Reasonablespondent, shall be posted by it immediately upon receiptsteps shall be taken by the Respondent to insure that saidthereof, and be maintained by it for 60 consecutive daysnotices are not altered, defaced, or covered by any otherthereafter, in conspicuous places, including all places wherematerial.11In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 28, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."(c)Notify the Regional Director for Region 28, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.",APPENDIX ATo be consideredwithfootnote explanations and in conjunction with textanalysis.Former(at sometime)Employed byUnited ServiceHousingGeronimo Dur.Maintenance& Painting Employed onPayroll Per.Employees Employed byJuly 1End. 7-11-70Geronimo Service Co.tf DENOTED BY X DENOTED BY XBenson,Charles W.XBright,George LeeXFoid, Allan J.XRolls,Freeman A.*XXAllen, MarvinXArmstrong,JamesBass,William R.XBickham, William F. *XXDiaz, Benny R.*XEaden,Eddie L.XFanto, Nick C.*XXGodard,ClarenceXGray, D. H.*XXGray, Donald Jr.XHiggens,Tommie A.*XXHutson,Donald B.*XxKopp, James V.XManzanarez,Arsenia *XXMiles,Vernard*XXMunoz,Alex C.Ornelas,Arturo J.*XOrnelas,DavidXSnellgrove, Price C. *XXVann, Edd H.Harrell,Dennis Ray **XGonzales,Jose B.**XLisman,James(1970)***XxMiller, John****XXMoore,Jerry (1970)*****XXPantoja,Crestino ******XXEmployed byEmployed byEmployed byGeronimo Dur.Geronimo Dur. Geronimo InPayroll Per.Payroll Per.Payroll Per.End. 7-24-70End. 8-7-70End. 9-4-70DENOTED BY XDENOTED BY XDENOTED BY XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX27 of 4828 of 5327 of 4625 of 433013 of 29TotalTotalTotalTotalTotalComplementComplementComplementComplementComplement 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD*Found on Excelsiorlist (G.C. Exhibit12). Testimony also indicates these menwere employed in June of1970 by United Service**Found on Excelsiorlist with note that***Application shows employment by United****Application shows employment by United*****Application shows employment by UnitedJune30, 1970.******Application shows employment by Unitedalso showsprior employment before 1965they had left employment of United Service.Service in 1970.Service fromJuly1969 to November 1969.Service from February to "present,"i.e.,Service fromJuly1965to July1970 andof Geronimo.1/ Qualificationsand explanations as to time of employmentwith UnitedService orbasis oflisting should be carefully noted.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively upon re-quest with New Mexico District Council of Carpenters,AFL-CIO, affiliated with United Brotherhood of Car-penters & Joiners of America, AFL-CIO as the exclu-sive bargaining representative of the following em-ployees:All housing maintenance and painting employees ofthe Respondentengaged inthe performance of itscontracts at Holloman Air Force Base, excludingexecutives,guards, professional employees andsupervisors as defined in the Act.WE WILL bargain collectively upon request with theUnion as the exclusive representative of the employeesIin the bargaining unit and if an understanding is reachedwe willsigna contract with the Union.GERONIMOSERVICE CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 7011Federal Building and U.S. Courthouse, 500 Gold Ave. S.W.,P.O. Box 2146, Albuquerque, New Mexico 87101, Telephone843-2555.